Citation Nr: 1520845	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  14-38 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon


THE ISSUE

Entitlement to reimbursement for unauthorized medical care at a private facility beginning April 20, 2014.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2014 decision of the Portland, Oregon, Department of Veterans Affairs Medical Center (VAMC).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, for this issue in November 2014.  He checked the box stating that he wants a Board hearing at the local VA office.  There is no indication that a hearing has ever been scheduled or that the Veteran has withdrawn his request.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at an appropriate VA regional office.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

